sDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 05/13/2022.
Applicant’s amendments filed 05/13/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 16-19, cancellation of claim 15, and the addition of new claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0233329 to Cheng et al. (hereinafter Cheng) in view of Lu et al. (US 2015/0318360, hereinafter Lu).
With respect to Claim 12, Cheng discloses a semiconductor structure (e.g., a nitride HEMT device) (Cheng, Fig. 3, ¶0002, ¶0007-¶0027, ¶0042-¶0049), comprising:
       a high-resistance silicon substrate (e.g., a silicon substrate 1 including a high resistance region 10, a space charge region, is interpreted as a high-resistance silicon substrate) (Cheng, Fig. 3, ¶0008, ¶0045, ¶0047, ¶0049), wherein the high-resistance silicon substrate (1) has a plurality of n-type semiconductor regions (e.g., the space charge region 10 is formed by the P-type regions and the N-type region introduced into the silicon substrate 1) (Cheng, Fig. 3, ¶0008, ¶0043-¶0045, ¶0049); and
       a compound layer (e.g., 2/3/4/5) (Cheng, Fig. 3, ¶0017-¶0021, ¶0046, ¶0049) located on the high-resistance silicon substrate (1);
       wherein the high-resistance silicon substrate (1) comprises a space charge region (10) (Cheng, Fig. 3, ¶0008, ¶0043-¶0045, ¶0047, ¶0049) located at a position where an upper part of the high-resistance silicon substrate (1) is in contact with the compound layer (2/3/4/5); and
       the compound layer (2/3/4/5) (Cheng, Fig. 3, ¶0046, ¶0049) at least comprises an element (.g., Al, Ga), a p-type semiconductor region (e.g., the space charge region 10 is formed by the P-type regions and the N-type region introduced into the silicon substrate 1) (Cheng, Fig. 3, ¶0008, ¶0043-¶0045, ¶0049) in the high-resistance silicon substrate.
	Further, Cheng does not specifically disclose that a depth of one of the plurality of n-type semiconductor regions is greater than a depth of the p-type semiconductor region.
However, Lu teaches a semiconductor structure (e.g., a power transistor device) (Lu, Figs. 1A-1B, ¶0011-¶0013, ¶0029-¶0037, ¶0052-¶0054) comprising a silicon substrate (2) (Lu, Figs. 1A-1B, ¶0030-¶0031) including a plurality of n-type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0030-¶0031) and a plurality of p-type semiconductor regions (e.g., 2b, 2d, 2f, 2h) (Lu, Figs. 1A-1B, ¶0030-¶0031) that form p-n junctions to reduce or prevent the leakage current from flowing in the substrate, wherein dimensions of the p-type and n-type regions include the p-type regions having a length shorter than that of the n-type semiconductor regions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Cheng by forming silicon substrate including p-n junctions formed by a plurality of p-type semiconductor regions and a plurality of n-type semiconductor regions having different dimensions as taught by Lu to have the semiconductor structure, wherein a depth of one of the plurality of n-type semiconductor regions is greater than a depth of the p-type semiconductor region in order to reduce or prevent the leakage current from flowing in the substrate, and to improve breakdown voltage for the semiconductor device (Lu, ¶0003, ¶0010-¶0012, ¶0037).
Regarding limitation “the element diffuses into the high- resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate”, it is noted that the above language is directed towards the process of making a p-type semiconductor region in the high-resistance silicon substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the element diffuses into the high- resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate” only requires a structure, a p-type semiconductor region in the high-resistance silicon substrate, which does not distinguish the invention from Cheng, who teaches the structure as claimed.
Regarding Claim 13, Cheng discloses the semiconductor structure according to claim 12. Further, Cheng discloses the semiconductor structure, wherein the compound layer (2/3/4/5) (Cheng, Fig. 3, ¶0017-¶0021, ¶0046, ¶0049) is a III-V group compound layer.
Regarding Claim 14, Cheng discloses the semiconductor structure according to claim 13. Further, Cheng discloses the semiconductor structure, wherein the III-V group compound layer (2/3/4/5) (Cheng, Fig. 3, ¶0017-¶0021, ¶0046, ¶0049) comprises a back barrier layer (3), a channel layer (4), and an upper barrier layer (5).
Regarding Claim 18, Cheng discloses the semiconductor structure according to claim 12. Further, Cheng discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., the space charge region 10 is formed by the P-type regions and the N-type region introduced into the silicon substrate 1) (Cheng, Figs. 1e, 3, ¶0043, ¶0045, ¶0049) are in a shape of triangular from cross-sectional view.
Regarding Claim 19, Cheng discloses the semiconductor structure according to claim 12. Further, Cheng discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., the space charge region 10 is formed by the P-type regions and the N-type region introduced into the silicon substrate 1) (Cheng, Figs. 1g, 1h, 1i, 3, ¶0043, ¶0045, ¶0049) are in a shape of separate rectangle, triangular, or concentric circle structure from top view.
Claims 12-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0318360 to Lu in view of Briere (US 2014/0197462).
With respect to Claim 12, Lu discloses a semiconductor structure (e.g., a power transistor device) (Lu, Figs. 1A-1B, ¶0011-¶0013, ¶0029-¶0037, ¶0052-¶0054), comprising:
       a silicon substrate (2) (Lu, Figs. 1A-1B, ¶0030-¶0031), wherein the silicon substrate (1) has a plurality of n-type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0030-¶0031); and
       a compound layer (5) (Lu, Figs. 1A-1B, ¶0032-¶0033) located on the silicon substrate (2);
       wherein the silicon substrate (2) comprises a space charge region (e.g., current blocking region including regions 2a-2h of alternating n-type and p-type doping) (Lu, Figs. 1A-1B, ¶0030, ¶0035, ¶0037) located at a position where an upper part of the silicon substrate (2) is in contact with the compound layer (5); and
       the compound layer (5) (Lu, Figs. 1A-1B, ¶0032-¶0033, ¶0037) at least comprises an element (e.g., Al or Ga diffuse to dope a silicon substrate p-type during a high temperature growth of the compound layer 5), a p-type semiconductor region (e.g., 2b, 2d, 2f, 2h) (Lu, Figs. 1A-1B, ¶0030-¶0031) in the silicon substrate (2).
Further, Lu does not specifically disclose that (1) a silicon substrate is a high-resistance silicon substrate; (2) a depth of one of the plurality of n-type semiconductor regions is greater than a depth of the p-type semiconductor region.
Regarding (1), Briere teaches forming a power transistor comprising a high resistivity silicon (HR-Si) substrate (Briere, Figs. 2-4, ¶0007, ¶0014, ¶0022-¶0028, ¶0042) having a resistivity greater than 1 k-cm to reduce the capacitive coupling between the 2 DEG region of the III-N transistor and the substrate over which the III-N transistor is formed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Lu by forming the III-N transistor on the high resistivity silicon substrate as taught by Briere to have a high-resistance silicon substrate in order to reduce the capacitive coupling between the 2 DEG region of the III-N transistor and the substrate, and thus to improve performance of the transistor (Briere, ¶0007, ¶0014, ¶0022-¶0028, ¶0042).
Regarding (2), Lu teaches forming the plurality of n-type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0030-¶0031) and the plurality of p-type semiconductor regions (e.g., 2b, 2d, 2f, 2h) (Lu, Figs. 1A-1B, ¶0030-¶0031) to form p-n junctions to reduce or prevent the leakage current from flowing in the substrate, wherein dimensions of the p-type and n-type regions include the p-type regions having a length shorter than that of the n-type semiconductor regions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Lu by forming silicon substrate including p-n junctions formed by a plurality of p-type semiconductor regions and a plurality of n-type semiconductor regions having different dimensions as taught by Lu to have the semiconductor structure, wherein a depth of one of the plurality of n-type semiconductor regions is greater than a depth of the p-type semiconductor region in order to reduce or prevent the leakage current from flowing in the substrate, and to improve breakdown voltage for the semiconductor device (Lu, ¶0003, ¶0010-¶0012, ¶0037).
Regarding limitation “the element diffuses into the high-resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate”, it is noted that the above language is directed towards the process of making a p-type semiconductor region in the high-resistance silicon substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the element diffuses into the high- resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate” only requires a structure, a p-type semiconductor region in the high-resistance silicon substrate, which does not distinguish the invention from Lu, who teaches the structure as claimed.
Nevertheless, Lu discloses that during a high temperature growth of the compound layer (5) (Lu, 1A-1B, ¶0037), Al or Ga elements of the compound layer (5) would diffuse to dope a silicon substrate (2) p-type.
Regarding Claim 13, Lu in view of Briere discloses the semiconductor structure according to claim 12. Further, Lu discloses the semiconductor structure, wherein the compound layer (5) (Lu, Fig. 1A-1B, ¶0032-¶0033) is a III-V group compound layer.
Regarding Claim 14, Lu in view of Briere discloses the semiconductor structure according to claim 13. Further, Lu discloses the semiconductor structure, wherein the III-V group compound layer (5) (Lu, Fig. 1A-1B, ¶0032-¶0033) comprises a channel layer, and a barrier layer, but does not specifically disclose a back barrier layer, and an upper barrier layer. However, Briere teaches forming a power transistor comprising a high resistivity silicon (HR-Si) substrate (Briere, Figs. 2-4, ¶0007, ¶0014, ¶0022-¶0028, ¶0042) having a resistivity greater than 1 k-cm to reduce the capacitive coupling between the 2 DEG region of the III-N transistor and the substrate over which the III-N transistor is formed, wherein the III-N transistor includes a III-N heterostructure (Briere, Figs. 2-4, ¶0026) formed over the transition and/or buffer layer formed over the high resistivity substrate, and the III-N heterostructure includes a barrier layer over the channel layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Briere by forming the III-N transistor including a III-N heterostructure on the high resistivity silicon substrate as taught by Briere, wherein the III-N heterostructure includes a barrier layer on the channel as an upper barrier layer and the transition and/or buffer layer formed under the channel layer as a back barrier layer to have a back barrier layer, and an upper barrier layer in order to provide III-N transistor on the high-resistivity substrate to reduce the capacitive coupling between the 2 DEG region of the III-N transistor and the substrate, and thus to improve performance of the transistor (Briere, ¶0007, ¶0014, ¶0022-¶0028, ¶0042).
Regarding Claim 16, Lu in view of Briere discloses the semiconductor structure according to claim 12. Further, Lu does not specifically disclose that a doping ion concentration of the plurality of n-type semiconductor regions is 1E14cm-3~ 1E20cm-3.  However, Lu teaches that a doping ion concentration of the plurality of n-type semiconductor regions (2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0037, ¶0035, ¶0033) is 1015cm-3~ 1016cm-3, and that regions (2a-2h) have alternating n- and p+ regions or alternating n+ and p- regions, and the particular doping concentrations and doping profiles are used to reduce the leakage current through the substrate. The claimed range overlap the range of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Briere by forming a plurality of p-n junctions in the substrate having alternating n-type and p-type doping regions with optimized doping concentrations as taught by Lu to have a doping ion concentration of the plurality of n-type semiconductor regions that is 1E14cm-3~ 1E20cm-3 in order to efficiently reduce the leakage current through the substrate (Lu, ¶0011-¶0013, ¶0029, ¶0037).
Regarding Claim 17, Lu in view of Briere discloses the semiconductor structure according to claim 12. Further, Lu does not specifically disclose that a depth of each of the plurality of n-type semiconductor regions is 0.01 m ~ 10 m. However, Lu teaches forming the plurality of alternating n-type and p-type semiconductor regions (4a-4h) (Lu, Figs. 1A-1B, 2, ¶0038, ¶0037) as a current blocking structure in an upper silicon layer (4) of the substrate (2/3/4), wherein the thickness of the silicon layer (4) is between 10 and 2000 nm (0.01 m ~ 2 m) to reduce the reverse biased leakage current through the p-n junctions, and the alternating n-type and p-type doping regions (4a-4h) have a specific depth corresponding to the thickness of the substrate layer (4). The claimed range 0.01 m ~ 10 m overlap the range 0.01 m ~ 2 m of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Briere by forming a plurality of p-n junctions having alternating n-type and p-type doping regions in the substrate layer having optimized thickness as taught by Lu, wherein the alternating n-type and p-type doping regions having a specific depth corresponding to the thickness of the substrate layer to have a depth of each of the plurality of n-type semiconductor regions that is 0.01 m ~ 10 m in order to efficiently reduce the reverse biased leakage current through the p-n junctions (Lu, ¶0011-¶0013, ¶0029, ¶0038).
Regarding Claim 18, Lu in view of Briere discloses the semiconductor structure according to claim 12. Further, Lu discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Fig. 1A, ¶0037, ¶0035, ¶0033) are in a shape of rectangular from cross-sectional view.
Regarding Claim 19, Lu in view of Briere discloses the semiconductor structure according to claim 12. Further, Lu discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Fig. 1B, ¶0037, ¶0035, ¶0033) are in a shape of separate rectangle structure from top view.
Regarding Claim 20, Lu in view of Briere discloses the semiconductor structure according to claim 12. Further, Lu does not specifically disclose that a thickness of the space charge region is 0.01 m ~ 10 m. However, Lu teaches forming the plurality of alternating n-type and p-type semiconductor regions (4a-4h) (Lu, Figs. 1A-1B, 2, ¶0038, ¶0037) as a current blocking structure in an upper silicon layer (4) of the substrate (2/3/4), wherein the thickness of the silicon layer (4) is between 10 and 2000 nm (0.01 m ~ 2 m) to reduce the reverse biased leakage current through the p-n junctions, and the alternating n-type and p-type doping regions (4a-4h) have a specific depth corresponding to the thickness of the substrate layer (4). The claimed range 0.01 m ~ 10 m overlap the range 0.01 m ~ 2 m of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Briere by forming a plurality of p-n junctions having alternating n-type and p-type doping regions in the substrate layer having optimized thickness as taught by Lu, wherein the alternating n-type and p-type doping regions having a specific depth corresponding to the thickness of the substrate layer to have a thickness of the space charge region that is 0.01 m ~ 10 m in order to efficiently reduce the reverse biased leakage current through the p-n junctions (Lu, ¶0011-¶0013, ¶0029, ¶0038).
Regarding Claim 21, Lu in view of Briere discloses the semiconductor structure according to claim 12. Further, Lu discloses the semiconductor structure, wherein a doping concentration of the plurality of n-type semiconductor regions (e.g., n+ type) (Lu, Fig. 1A, ¶0037) is greater than that of the p-type semiconductor region (e.g., p- type), but does not specifically disclose that the p-type semiconductor region is completely depleted to form the space charge region in a lateral PN junction formed by the p-type semiconductor region and the plurality of n-type semiconductor regions.
However, Lu teaches forming the plurality of n-type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0030-¶0031) and the plurality of p-type semiconductor regions (e.g., 2b, 2d, 2f, 2h) (Lu, Figs. 1A-1B, ¶0030-¶0031) to form p-n junctions to reduce or prevent the leakage current from flowing in the substrate, wherein various dimensions and doping concentrations of the n-type and p-type regions are used (Lu, Figs. 1A-1B, ¶0037), and the doping concentrations of the n-type and p-type control full depletion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Briere by forming silicon substrate including p-n junctions formed by a plurality of p-type semiconductor regions and a plurality of n-type semiconductor regions having optimized doping concentrations that controls full depletion as taught by Lu to have the semiconductor structure, wherein the p-type semiconductor region is completely depleted to form the space charge region in a lateral PN junction formed by the p-type semiconductor region and the plurality of n-type semiconductor regions in order to reduce or prevent the leakage current from flowing in the substrate, and to improve breakdown voltage for the semiconductor device (Lu, ¶0003, ¶0010-¶0012, ¶0037).
Claims 12-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0318360 to Lu in view of Chen et al. (US 2020/0075314, hereinafter Chen).
With respect to Claim 12, Lu discloses a semiconductor structure (e.g., a power transistor device) (Lu, Figs. 1A-1B, ¶0011-¶0013, ¶0029-¶0037, ¶0052-¶0054), comprising:
       a silicon substrate (2) (Lu, Figs. 1A-1B, ¶0030-¶0031), wherein the silicon substrate (1) has a plurality of n-type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0030-¶0031); and
       a compound layer (5) (Lu, Figs. 1A-1B, ¶0032-¶0033) located on the silicon substrate (2);
       wherein the silicon substrate (2) comprises a space charge region (e.g., current blocking region including regions 2a-2h of alternating n-type and p-type doping) (Lu, Figs. 1A-1B, ¶0030, ¶0035, ¶0037) located at a position where an upper part of the silicon substrate (2) is in contact with the compound layer (5); and
       the compound layer (5) (Lu, Figs. 1A-1B, ¶0032-¶0033, ¶0037) at least comprises an element (e.g., Al or Ga diffuse to dope a silicon substrate p-type during a high temperature growth of the compound layer 5), a p-type semiconductor region (e.g., 2b, 2d, 2f, 2h) (Lu, Figs. 1A-1B, ¶0030-¶0031) in the silicon substrate (2).
Further, Lu does not specifically disclose that (1) a silicon substrate is a high-resistance silicon substrate; (2) a depth of one of the plurality of n-type semiconductor regions is greater than a depth of the p-type semiconductor region.
Regarding (1), Chen teaches forming a HEMT transistor comprising a high resistance silicon substrate (104) (Chen, Fig. 1, ¶0002, ¶0013-¶0028, ¶0048-¶0068) having a resistance greater than 1 k-cm to reduce the substrate losses (Chen, Fig. 1, ¶0017, ¶0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Lu by forming the III-N transistor on the high resistance silicon substrate as taught by Chen to have a high-resistance silicon substrate in order to reduce the substrate losses, and to obtain a high electron mobility transistor with improved performance (Chen, ¶0002, ¶0017, ¶0028, ¶0048).
Regarding (2), Lu teaches forming the plurality of n-type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0030-¶0031) and the plurality of p-type semiconductor regions (e.g., 2b, 2d, 2f, 2h) (Lu, Figs. 1A-1B, ¶0030-¶0031) to form p-n junctions to reduce or prevent the leakage current from flowing in the substrate, wherein dimensions of the p-type and n-type regions include the p-type regions having a length shorter than that of the n-type semiconductor regions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Lu by forming silicon substrate including p-n junctions formed by a plurality of p-type semiconductor regions and a plurality of n-type semiconductor regions having different dimensions as taught by Lu to have the semiconductor structure, wherein a depth of one of the plurality of n-type semiconductor regions is greater than a depth of the p-type semiconductor region in order to reduce or prevent the leakage current from flowing in the substrate, and to improve breakdown voltage for the semiconductor device (Lu, ¶0003, ¶0010-¶0012, ¶0037).
Regarding limitation “the element diffuses into the high-resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate”, it is noted that the above language is directed towards the process of making a p-type semiconductor region in the high-resistance silicon substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the element diffuses into the high- resistance silicon substrate to form a p-type semiconductor region in the high-resistance silicon substrate” only requires a structure, a p-type semiconductor region in the high-resistance silicon substrate, which does not distinguish the invention from Lu, who teaches the structure as claimed.
Nevertheless, Lu discloses that during a high temperature growth of the compound layer (5) (Lu, 1A-1B, ¶0037), Al or Ga elements of the compound layer (5) would diffuse to dope a silicon substrate (2) p-type.
Regarding Claim 13, Lu in view of Chen discloses the semiconductor structure according to claim 12. Further, Lu discloses the semiconductor structure, wherein the compound layer (5) (Lu, Fig. 1A-1B, ¶0032-¶0033) is a III-V group compound layer.
Regarding Claim 14, Lu in view of Chen discloses the semiconductor structure according to claim 13. Further, Lu discloses the semiconductor structure, wherein the III-V group compound layer (5) (Lu, Fig. 1A-1B, ¶0032-¶0033) comprises a channel layer, and a barrier layer, but does not specifically disclose a back barrier layer, and an upper barrier layer. However, Chen teaches forming a power transistor comprising a high resistance silicon substrate (Chen, Fig. 1, ¶0002, ¶0013-¶0028, ¶0048-¶0068), and the III-V group compound layer (106/108) (Chen, Fig. 1, ¶0018-¶0022) comprising a channel layer (110), a barrier layer (112) over the channel layer (110), and a high resistance buffer layer (126) (Chen, Fig. 1, ¶0028) that acts as a back barrier layer for the channel layer (110) to reduce the substrate losses and to increase the soft breakdown voltage of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Chen by forming the III-N heterostructure including an upper barrier layer on the channel layer on the high resistance silicon substrate including a high resistance buffer layer that acts as a back barrier layer for the channel layer as taught by Chen to have a back barrier layer, and an upper barrier layer in order to reduce the substrate losses and to increase the soft breakdown voltage of the device (Chen, ¶0002, ¶0017, ¶0028).
Regarding Claim 16, Lu in view of Chen discloses the semiconductor structure according to claim 12. Further, Lu does not specifically disclose that a doping ion concentration of the plurality of n-type semiconductor regions is 1E14cm-3~ 1E20cm-3.  However, Lu teaches that a doping ion concentration of the plurality of n-type semiconductor regions (2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0037, ¶0035, ¶0033) is 1015cm-3~ 1016cm-3, and that regions (2a-2h) have alternating n- and p+ regions or alternating n+ and p- regions, and the particular doping concentrations and doping profiles are used to reduce the leakage current through the substrate. The claimed range overlap the range of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Chen by forming a plurality of p-n junctions in the substrate having alternating n-type and p-type doping regions with optimized doping concentrations as taught by Lu to have a doping ion concentration of the plurality of n-type semiconductor regions that is 1E14cm-3~ 1E20cm-3 in order to efficiently reduce the leakage current through the substrate (Lu, ¶0011-¶0013, ¶0029, ¶0037).
Regarding Claim 17, Lu in view of Chen discloses the semiconductor structure according to claim 12. Further, Lu does not specifically disclose that a depth of each of the plurality of n-type semiconductor regions is 0.01 m ~ 10 m. However, Lu teaches forming the plurality of alternating n-type and p-type semiconductor regions (4a-4h) (Lu, Figs. 1A-1B, 2, ¶0038, ¶0037) as a current blocking structure in an upper silicon layer (4) of the substrate (2/3/4), wherein the thickness of the silicon layer (4) is between 10 and 2000 nm (0.01 m ~ 2 m) to reduce the reverse biased leakage current through the p-n junctions, and the alternating n-type and p-type doping regions (4a-4h) have a specific depth corresponding to the thickness of the substrate layer (4). The claimed range 0.01 m ~ 10 m overlap the range 0.01 m ~ 2 m of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Chen by forming a plurality of p-n junctions having alternating n-type and p-type doping regions in the substrate layer having optimized thickness as taught by Lu, wherein the alternating n-type and p-type doping regions having a specific depth corresponding to the thickness of the substrate layer to have a depth of each of the plurality of n-type semiconductor regions that is 0.01 m ~ 10 m in order to efficiently reduce the reverse biased leakage current through the p-n junctions (Lu, ¶0011-¶0013, ¶0029, ¶0038).
Regarding Claim 18, Lu in view of Chen discloses the semiconductor structure according to claim 12. Further, Lu discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Fig. 1A, ¶0037, ¶0035, ¶0033) are in a shape of rectangular from cross-sectional view.
Regarding Claim 19, Lu in view of Chen discloses the semiconductor structure according to claim 12. Further, Lu discloses the semiconductor structure, wherein the plurality of n- type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Fig. 1B, ¶0037, ¶0035, ¶0033) are in a shape of separate rectangle structure from top view.
Regarding Claim 20, Lu in view of Chen discloses the semiconductor structure according to claim 12. Further, Lu does not specifically disclose that a thickness of the space charge region is 0.01 m ~ 10 m. However, Lu teaches forming the plurality of alternating n-type and p-type semiconductor regions (4a-4h) (Lu, Figs. 1A-1B, 2, ¶0038, ¶0037) as a current blocking structure in an upper silicon layer (4) of the substrate (2/3/4), wherein the thickness of the silicon layer (4) is between 10 and 2000 nm (0.01 m ~ 2 m) to reduce the reverse biased leakage current through the p-n junctions, and the alternating n-type and p-type doping regions (4a-4h) have a specific depth corresponding to the thickness of the substrate layer (4). The claimed range 0.01 m ~ 10 m overlap the range 0.01 m ~ 2 m of Lu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Chen by forming a plurality of p-n junctions having alternating n-type and p-type doping regions in the substrate layer having optimized thickness as taught by Lu, wherein the alternating n-type and p-type doping regions having a specific depth corresponding to the thickness of the substrate layer to have a thickness of the space charge region that is 0.01 m ~ 10 m in order to efficiently reduce the reverse biased leakage current through the p-n junctions (Lu, ¶0011-¶0013, ¶0029, ¶0038).
Regarding Claim 21, Lu in view of Chen discloses the semiconductor structure according to claim 12. Further, Lu discloses the semiconductor structure, wherein a doping concentration of the plurality of n-type semiconductor regions (e.g., n+ type) (Lu, Fig. 1A, ¶0037) is greater than that of the p-type semiconductor region (e.g., p- type), but does not specifically disclose that the p-type semiconductor region is completely depleted to form the space charge region in a lateral PN junction formed by the p-type semiconductor region and the plurality of n-type semiconductor regions.
However, Lu teaches forming the plurality of n-type semiconductor regions (e.g., 2a, 2c, 2e, 2g) (Lu, Figs. 1A-1B, ¶0030-¶0031) and the plurality of p-type semiconductor regions (e.g., 2b, 2d, 2f, 2h) (Lu, Figs. 1A-1B, ¶0030-¶0031) to form p-n junctions to reduce or prevent the leakage current from flowing in the substrate, wherein various dimensions and doping concentrations of the n-type and p-type regions are used (Lu, Figs. 1A-1B, ¶0037), and the doping concentrations of the n-type and p-type control full depletion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Lu/Chen by forming silicon substrate including p-n junctions formed by a plurality of p-type semiconductor regions and a plurality of n-type semiconductor regions having optimized doping concentrations that controls full depletion as taught by Lu to have the semiconductor structure, wherein the p-type semiconductor region is completely depleted to form the space charge region in a lateral PN junction formed by the p-type semiconductor region and the plurality of n-type semiconductor regions in order to reduce or prevent the leakage current from flowing in the substrate, and to improve breakdown voltage for the semiconductor device (Lu, ¶0003, ¶0010-¶0012, ¶0037).
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
In response to Applicant arguments that “[F]IG. lA of Lu at best discloses the depth of the n- type region and that of p-type region are the same, and FIG. 1B of Lu at best discloses the length of p+ regions can be shorter than the n-regions. Therefore, Lu does not disclose that the depth of one of the plurality of n-type semiconductor regions is greater than the depth of the p-type semiconductor as recited in amended claim 12”, it is noted that Lu teaches forming p-n junctions in the silicon substrate to reduce or prevent the leakage current from flowing in the substrate, and various dimensions and doping concentrations of the n-type and p-type regions are used (Lu, Figs. 1A-1B, ¶0037), and the dimensions and the doping concentrations of the n-type and p-type control full depletion.
Thus, a person of ordinary skill in the art would recognize that optimizing the dimensions and doping concentrations of the n-type and p-type regions would result in forming the p-type regions having shorter length of the p-type regions or depth of the p-type regions to control full depletion and to reduce or prevent the leakage current from flowing in the substrate.
Thus, the above applicant’s arguments are not persuasive and the rejection of claim 12 under 35 U.S.C. 103 over prior art by Lu is maintained.
Regarding dependent claims 13-14 and 16-21 which depend on the independent Claim 12, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims  are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891